DETAILED ACTION
Claims 1 – 2, 5 - 20 of U.S. Application No. 16838195 filed on 04/02/2020 are presented for examination. Claims 3 – 4 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend claims 18, and 19 to depend directly on claim 1.

Claim 18 should read:
18. (currently amended) The electric machine element according to claim 1, wherein the phase-windings of all the multiphase winding portions have a same number of turns.

Claim 19 should read:
19. (currently amended) The electric machine element according to claim 1, wherein the phase-windings of all the multiphase winding portions have a same number of turns.

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks filed on 02/23/2022 with respect to the rejection of claim 3, and 4 (now incorporated in claim 1) have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 
The Applicant argues that the in the rejection of claim 4/3/1, the Examiner equates the first multipase winding portion to the U1-U3 of Tomahara’s fig. 2, while equating the second multipase winding portion to the U2 of Tomahara’s fig. 2. The U1, U3 are for high speed, while the U2 is for the low speed drive.
In the rejection of claim 3/1, the Examiner uses winding 42 in fig. 11 of Takahashi as the first phase portion (low speed winding in Takahashi) which is greater than the second winding portion 41 (high speed portion).
Therefore, a combination of Tomohara and Takahashi is not appropriate. That being said. A 103 rejection of claim 1 under Tomohara in view of Takahashi would not be appropriate. None of the prior arts in record, alone or in combination, discloses the combination of limitations of amended claim 1.
Allowable Subject Matter
Claims 1 – 2, 5 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations in claim 1, “…at least two multiphase winding portions each comprising phase-windings each having a first end and a second end wherein the multiphase winding portions are successively connected to each other so that each phase of the multiphase winding is a chain of the phase-windings belonging to the phase under consideration so that an electric current path from the second end of each phase-winding belonging to the phase under consideration to one of the electric terminals belonging to the phase under consideration comprises at least the phase-winding under consideration, wherein each of the multiphase winding portions comprises switches for connecting the second ends of the phase-windings of the multiphase winding portion under consideration to each other, wherein a cross-sectional conductor area of each turn of the phase-windings of a first one of the multiphase winding portions is greater than a cross-sectional conductor area of each turn of the phase-windings of a second one of the multiphase winding portions, and wherein the first one of the multiphase winding portions is between the electric terminals and the second one of the multiphase winding portions” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2, 5 – 20 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832